Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The reply filed on June 3, 2022 is not fully responsive to the prior Office action because of the following omissions or matters: 
MPEP 818.01(b) states the following:
Election is Required, Even When Requirement Is Traversed [R-07.2015] 
As noted in the second sentence of 37 CFR 1.143, a provisional election must be made even if the requirement is traversed. (emphasis added)
The Examiner notes that the response received, stated the following: "Applicants provisionally elect the unitary invention of claims 1-17". This was not one of the three groups listed within the Restriction Requirement and therefore the response is considered improper.  Additionally, CFR. 1.143 states the following: If the Applicant disagrees with the requirement for restriction, he may request reconsideration and withdrawal or modification of the requirement, giving the reasons therefor. (See § 1.111.) In requesting reconsideration the applicant must indicate a provisional election of one invention for prosecution, (emphasis added) which invention shall be the one elected in the event the requirement becomes final. The requirement for restriction will be reconsidered on such a request. If the requirement is repeated and made final, the examiner will at the same time act on the claims to the invention elected. While the Applicant has provided arguments as to why the restriction is improper, they have not properly elected one of the three proposed groups. 
The Examiner however does agree with the first argument presented by the Applicants. A paragraph was inadvertently left out within the Election/Restriction requirement. This was a linking claim paragraph demonstrating the relationship between Claims 1 and 2 with respect to the inventions provided herein:
“Claims 1 and 2 link inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claims 1 and 2.  Upon the indication of allowability of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claims will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.” See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
/Jeffrey H Murray/
Primary Examiner, Art Unit 1624